Exhibit 10.3

 

TERMINATION OF SERVICES AGREEMENT

 

THIS TERMINATION OF SERVICES AGREEMENT (this “Agreement”) made as of this
_____________, 2017 (the “Effective Date”) by and between CAN-FITE BIOPHARMA
LTD., an Israeli-registered public company whose principal place of business is
located at 10 Bareket Street, Petach Tikva, Israel ( “CanFite”), OPHTHALIX INC.,
a Delaware-registered company, whose principal place of business is located at
10 Bareket Street, Petach Tikva, Israel ("OphthaliX"), and its wholly owned
subsidiary, EYEFITE LTD., an Israeli-registered private company whose principal
place of business is located at 12 Abba Hillel Silver, Ramat Gan 52506 , Israel
("EyeFite" and together with OphthaliX, the “Companies” and Can-Fite, Eyefite
and OphthaliX, each a “Party”).

 

WHEREASon November 21, 2011 the Parties entered into a services agreement, a
copy of which is attached hereto as Exhibit A (the “Services Agreement”) in
accordance to which CanFite provided certain services to the Companies in its
clinical development activities with the therapeutic drug CF101 for the field of
ophthalmic diseases; and     WHEREASthe Parties hereto mutually wish to
terminate the Services Agreement effective as of the Effective Date.

 

NOW THEREFORE, in consideration of the mutual undertakings and promises herein
contained, the parties hereby agree as follows:

 

1.TERMINATION OF THE SERVICE AGREEMENT

 

1.1In accordance with Section 3.1 and 9.3 of the Services Agreement, the Parties
hereby agree to amend the Services Agreement so as to enable the mutual
termination of the Service Agreement hereunder.

 

1.2Accordingly, the Parties hereby terminate the Services Agreement, such
termination to be effective as of the Effective Date.

 

1.3CanFite hereby waives any and all payments owed to it by the Companies under
the Services Agreement and outstanding as of the Effective Date so that any and
all such amounts are hereby waived and cancelled.

 

2.NO CLAIMS

 

Each of the Parties hereto hereby represents and certifies that it has no claims
against the other Party and the termination of the Agreement is agreed upon
amicably and due to the failure of the clinical trials performed by OphthaliX.

  

(remainder of this page is left intentionally blank)


 

 1 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement

  



        CAN-FITE BIOPHARMA LTD.   OPHTHALIX INC.           Name:   Name:   Title
  Title   Date:   Date:  

 

      EYEFITE LTD.     Name:     Title     Date:    

 

 2 

 

 



Exhibit A

 

THE SERVICES AGREEMENT

 

 

 

3

 



